DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claims 1 and 18-20 appear to include typographical errors. Specifically, an “a” is missing from line 2 of claims 1 and 18-20 just before term “memory”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the 
Claims 1-17 and 19 do not invoke 35 U.S.C. 112(f) because it recites defined or sufficient structure as described in the specification.
 	Claims 1 and 19 recite “…a processor configured to..." and their respective functional languages and therefore meets two of the three prong analysis. 
However, claims 1 and 19 recite sufficiently definite structure because the structures (“…a processor configured to...") are described in the specification (Processor 21) as structure for performing the respective functions and as such are not generic placeholder, (for instance “means to”, "means for", “module for" and the like) and therefore does not meet the third prong analysis and are presumed not to invoke 35 U.S.C. 112(f).
Claims 2-17 do not invoke 35 U.S.C. 112(f) for the same reason as claim 1 above.


Claim 18 recites “…a processor means for…” and its functional languages. 
“…a processor means for…” coupled with their respective functional languages “…storing history of user operations in the memory…”, and “…in response to detection of a first operation that does not satisfy a condition, notifying a first user who has performed the first operation of information on a second user who has performed a second operation satisfying the condition…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  “…a processor means for…”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-12 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “Processor 21”.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16, and 18-20 are rejected under 35 U.S.C. 102(e) as being anticipated by U.S. Pub. No. 2018/0150571 A1 to Douglas et al.

As to claim 1, Douglas teaches a notification apparatus comprising: 
a memory (Memories 804/806/Storage Unit 816); and 
a processor (Processor 802) configured to store history (Database 116) of user operations in the memory (“...The user intent is passed to the expert matching process 110, which searches a database 116 containing expert profiles for experts that can provide help in various areas. As described in greater detail below, the database 116 contains two major categories of information. The first category relates to the expert's experience, expertise, and so forth. This category of information is used to identify experts that can provide help in the domain of the user intent. The second category relates to personal or social information of the expert. This category of information is sued to help the user 102 understand the expert, understand how the expert is related to the user (i.e., through mutual acquaintances and/or connections), and identify how to approach the expert...To create a database 116 of expert profiles, the system 118 mines various sources of data 112 and feedback (i.e., from issue tracking process 108) as explained in greater detail below. These operations are performed by the expert identification/update process 114. The expert identification/update process 114 also adjusts expert ratings/scores as appropriate to reflect explicit or implicit feedback as explained below. Through this process, the intelligent assistant help system 118 creates and maintains the expert profile information that is used by the system 118...” paragraphs 0028/0041), and 
in response to detection (intent detection process 106) of a first operation that does not satisfy a condition, notify a first user (User 102, the expert matching process 216 utilizes one or more identified expert domains to select and present one or more experts with expertise in the relevant domain to the user) who has performed the first operation of information on a second user (an expert) who has performed a second operation satisfying the condition, based on the history stored in the memory (“...FIG. 1 illustrates an example architecture 100 of a system to detect that a user needs help. A user 102 interacts with one or more devices 104 such as through a program, application, service, and so forth. Collectively these will be referred to as programs. Example programs include but are not limited to email, a digital assistant, chat or texting, spreadsheets, word processors, a search program, web browser, and so forth. These representative programs are channels through which an intelligent assistant help system 118 can detect that a user desires to initiate a task or otherwise needs help that can be provided by an expert. In the context of this disclosure, the term expert refers to someone that has an ability (i.e., expertise) to help. The devices 104 can be any type of device such as a mobile device (mobile phone, wearable, etc.), a portable or semi-portable device (laptop, vehicle, etc.), a non-portable device (i.e., server, desktop, etc.), or any combination thereof...The system 118 monitors a user's interactions 105 with one or more programs, the context of the user, and other information. The intent detection process 106 detects a user intent (i.e., of user 102) to initiate a task or request help. In this context, an intent is something the user 102 intends to accomplish or an indication that the user would like or could use help. Intents reside in one or more domains, based on the type of event/activity they are intended to trigger. As explained in greater detail below, language understanding models/natural language processing convert text, voice and other user interactions into one or more intents. This can be accomplished as indicated below by extracting...The user intent is passed to the expert matching process 110, which searches a database 116 containing expert profiles for experts that can provide help in various areas. As described in greater detail below, the database 116 contains two major categories of information. The first category relates to the expert's experience, expertise, and so forth. This category of information is used to identify experts that can provide help in the domain of the user intent. The second category relates to personal or social information of the expert. This category of information is sued to help the user 102 understand the expert, understand how the expert is related to the user (i.e., through mutual acquaintances and/or connections), and identify how to approach the expert...When the intent engine 214 identifies an intent that indicates a user needs help or is initiating a task, the expert matching process 216 utilizes one or more identified expert domains to select and present one or more experts with expertise in the relevant domain to the user. This process is explained in greater detail below...FIG. 3 illustrates an example architecture 300 to identify an expert that can help. The architecture illustrates an expert matching process in greater detail, such as the expert matching process 216 of FIG. 2 or the expert matching process 110 of FIG. 1. The expert matching process is utilized when the user intent that indicates that a user wants to initiate a task and/or the user intent that indicates that a user needs help. The expert matching process takes as an input one or more expertise domains. As explained above, when a user needs help or initiates a task, the user intent has an associated domain. The expertise domain is an area of expertise that allows the intelligent assistant help system 304 to identify experts with relevant expertise to help the user. The intent detection process 305 receives user interactions 303 and represents detecting the appropriate user intent that triggers the expert matching process and the expertise identification process 306 represents identification of the expertise domain(s) associated with the intent. These can be implemented as part of the overall intent detection process as described above in FIG. 2 by matching key words and key phrases to intents and/or expertise domains and/or by utilization of machine learning models associated with machine learning algorithms as previously described...” paragraphs 0026-0028/0041/0060/0062).

(“...FIG. 6 illustrates an example user interface that presents expert information to a user in response to activation of the highlight. The user interface has one area 600 where the subject that the users can help with is presented. In this case, the highlighted text from the email is reproduced and placed there...Additionally a list of the selected experts are presented. In this case, the list includes Jaclyn McClure, Maureen Glover and Robert Hale. Each entry in the list comprises the expert's name 604, their title 606, their photo or other identifier 612 and a few summary facts 608, 610 that describe the expert's social connection to the user, high level facts about the expert, or other information that allows the user to get a sense of what the expert might be able to do for the user...The experts are presented in ranked order as previously described...The user can select an expert to gather further details that will help the user identify how to approach the expert and/or gain a greater understanding of how the expert can help...” paragraphs 0109-0112).  

As to claim 5, Douglas teaches the notification apparatus according to Claim 1, wherein the processor is configured to select, from among a plurality of users who have performed the second operation, one or more users who is in a certain relationship with the first user (Each profile comprises information that describes the area(s) of expertise of the associated expert and information that allows areas of commonality between the expert and a user to be identified), and wherein the notifying notifies of information on the selected one or more second users as the information on the second user (“...Embodiments assemble a database of profiles for experts who can help with various tasks within one or more areas of expertise. Each profile comprises information that describes the area(s) of expertise of the associated expert and information that allows areas of commonality between the expert and a user to be identified. Areas of expertise can be described in a variety of ways. For example, a taxonomy or other canonical representation of areas of expertise can be developed and experts can have an associated expert rating in one or more of the categories. The rating can be a binary rating (i.e., I/O, has expertise/doesn't have expertise, etc.) or can be a rating on a scale (i.e., 1 to 5 stars, 0-1, 0-10, etc.) or some other rating scale. Areas of commonality can be developed by referencing such items as hobbies, schools attended, places visited, employer, job title/function, social network connections, and so forth. The database can be created and maintained by mining various sources of data, by a nomination process, or any combination thereof...The user intent is passed to the expert matching process 110, which searches a database 116 containing expert profiles for experts that can provide help in various areas. As described in greater detail below, the database 116 contains two major categories of information. The first category relates to the expert's experience, expertise, and so forth. This category of information is used to identify experts that can provide help in the domain of the user intent. The second category relates to personal or social information of the expert. This category of information is sued to help the user 102 understand the expert, understand how the expert is related to the user (i.e., through mutual acquaintances and/or connections), and identify how to approach the expert...FIG. 6 illustrates an example user interface that presents expert information to a user in response to activation of the highlight. The user interface has one area 600 where the subject that the users can help with is presented. In this case, the highlighted text from the email is reproduced and placed there...Additionally a list of the selected experts are presented. In this case, the list includes Jaclyn McClure, Maureen Glover and Robert Hale. Each entry in the list comprises the expert's name 604, their title 606, their photo or other identifier 612 and a few summary facts 608, 610 that describe the expert's social connection to the user, high level facts about the expert, or other information that allows the user to get a sense of what the expert might be able to do for the user...The experts are presented in ranked order as previously described...The user can select an expert to gather further details that will help the user identify how to approach the expert and/or gain a greater understanding of how the expert can help...”” paragraphs 0017/0028/0109-0112).  

As to claims 6-8, see the rejection of claim 5 above.

As to claim 9, Douglas teaches the notification apparatus according to Claim 1, wherein the notifying notifies of identification information of the Additionally a list of the selected experts are presented. In this case, the list includes Jaclyn McClure, Maureen Glover and Robert Hale. Each entry in the list comprises the expert's name 604, their title 606, their photo or other identifier 612 and a few summary facts 608, 610 that describe the expert's social connection to the user, high level facts about the expert, or other information that allows the user to get a sense of what the expert might be able to do for the user) and operation information indicating the second operation performed by the second user (“...Embodiments assemble a database of profiles for experts who can help with various tasks within one or more areas of expertise. Each profile comprises information that describes the area(s) of expertise of the associated expert and information that allows areas of commonality between the expert and a user to be identified. Areas of expertise can be described in a variety of ways. For example, a taxonomy or other canonical representation of areas of expertise can be developed and experts can have an associated expert rating in one or more of the categories. The rating can be a binary rating (i.e., I/O, has expertise/doesn't have expertise, etc.) or can be a rating on a scale (i.e., 1 to 5 stars, 0-1, 0-10, etc.) or some other rating scale. Areas of commonality can be developed by referencing such items as hobbies, schools attended, places visited, employer, job title/function, social network connections, and so forth. The database can be created and maintained by mining various sources of data, by a nomination process, or any combination thereof...The user intent is passed to the expert matching process 110, which searches a database 116 containing expert profiles for experts that can provide help in various areas. As described in greater detail below, the database 116 contains two major categories of information. The first category relates to the expert's experience, expertise, and so forth. This category of information is used to identify experts that can provide help in the domain of the user intent. The second category relates to personal or social information of the expert. This category of information is sued to help the user 102 understand the expert, understand how the expert is related to the user (i.e., through mutual acquaintances and/or connections), and identify how to approach the expert...FIG. 6 illustrates an example user interface that presents expert information to a user in response to activation of the highlight. The user interface has one area 600 where the subject that the users can help with is presented. In this case, the highlighted text from the email is reproduced and placed there...Additionally a list of the selected experts are presented. In this case, the list includes Jaclyn McClure, Maureen Glover and Robert Hale. Each entry in the list comprises the expert's name 604, their title 606, their photo or other identifier 612 and a few summary facts 608, 610 that describe the expert's social connection to the user, high level facts about the expert, or other information that allows the user to get a sense of what the expert might be able to do for the user...The experts are presented in ranked order as previously described...The user can select an expert to gather further details that will help the user identify how to approach the expert and/or gain a greater understanding of how the expert can help...”” paragraphs 0017/0028/0109-0112).  
 
As to claims 10-16, see the rejection of claim 9 above.
 
As to claims 18- 20, see the rejection of claim 1, expect for a non-transitory computer readable medium.
Douglas teaches a non-transitory computer readable medium (Memories 804/806/Storage Unit 816).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0150571 A1 to Douglas et al. in view of U.S. Pub. No. 2020/0410427 A1 to Haze.

As to claim 3, Douglas teaches the notification apparatus according to Claim 1, however it is silent with reference to wherein the history is stored in the memory so that each operation of the user operations is associated with a step in which the operation was performed, - 39 -wherein the processor is configured to select, from among a plurality of users who have performed the second operation, one or more users who have performed the second operation in a second step that is similar to a first step in which the first user has performed the first operation, and wherein the notifying 
Haze teaches wherein the history is stored in the memory so that each operation of the user operations is associated with a step in which the operation was performed (It additionally identifies organizations which are similarly based on their profiles (tasks/projects/jobs), as well similar expert/s profiles (for example, experience, skills, ratings, expertise, or location) and previous/historical jobs/tasks/projects usage and leverages these data for better prediction), - 39 -wherein the processor is configured to select, from among a plurality of users who have performed the second operation, one or more users who have performed the second operation in a second step that is similar to a first step in which the first user has performed the first operation, and wherein the notifying notifies of information on the selected one or more users as the information on the second user (“...Expert recommendations can be based on an organization's needs within an organization. For example, an organization may need an expert to perform certain tasks, have certain type of qualifications, or be available at a certain time. Need-specific recommendations can be provided for various roles, such as managers, salespeople, employees, or developers within the organization. In some implementations, the data mining component 228 can determine organization information 218 for the organization's projects, tasks, or requirements that are similar to a given organization. For example, expert usage information for organizations with the same (or similar) task requirement can be identified. The data mining component 228 can identify, for a given organization, experts that are recruited by organizations similar to the organization. Organization information 218 can include information that applies to a group of similar organizations or organizations that have the same or similar needs for a specific task. For example, a particular organization (or sub-organization, such as a department) can have certain defined task requirements. The data mining component 228 can determine that a given organization is included in the particular organization, and match one or more task requirements of the organization to experts (s) that can help satisfy such requirements...As a platform provider with many organizations with unique knowledge of all its organizations' historical usage, the machine learning engine 226 considers historical fluctuations of all relevant organizations based on different algorithms. It additionally identifies organizations which are similarly based on their profiles (tasks/projects/jobs), as well similar expert/s profiles (for example, experience, skills, ratings, expertise, or location) and previous/historical jobs/tasks/projects usage and leverages these data for better prediction. In some implementations, the recommendation generator 224 can be configured to consider multiple types of pattern matches and to use various algorithms to determine which recommendations 232 to generate. Algorithm outputs can be aggregated to determine final recommendations 232. In some implementations, each type of pattern match can have a corresponding weight, where weights for types of pattern matches or algorithms can be adjusted based on the received feedback 240...” paragraph 0029/0037).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Douglas with the teaching of Haze because the teaching of Haze would improve the system of Douglas by providing a help technique that allows for users to be provided with sequentially steps of assistance in performing tasks.

As to claim 4, see the rejection of claim 3 above.


Allowable Subject Matter
17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Note: the objection is contingent on Applicants addressing the 112(f) concern.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2014/0025441 A1 to Eberlein et al. and directed to a process for providing technical support to users of a business application is based on knowledge and expertise sharing by peer users.
U.S. Pub. No. 2019/0066031 A1 to Hancock et al. and directed to an automatic updating interactive query answering and feature training system.
U.S. Pub. No. 2007/0156851 A1 to Tasci and directed to a collaborative help system.
U.S. Pub. No. 2019/0392049 A1 to Estes et al. and directed to a Matching engine used to process user request to select expert user from an expert pool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHARLES E ANYA/Primary Examiner, Art Unit 2194